Case 1:18-cv-03948-TWP-DLP Document 1 Filed 12/14/18 Page 1 of 5 PageID #: 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

DENNIS TOOLEY,                            )
an individual,                            )
                                          )                 CASE NO.: 1:18-cv-03948
             Plaintiff,                   )
vs.                                       )
                                          )
ERJ DINING IV, LLC,                       )
a Kentucky Limited Liability Company,     )
                                          )
             Defendant.                   )
_________________________________________ )

                                         COMPLAINT

       Plaintiff, DENNIS TOOLEY, through his undersigned counsel, hereby files this

Complaint and sues ERJ DINING IV, LLC, a Kentucky Limited Liability Company, for

injunctive relief, attorneys’ fees and costs pursuant to 42 U.S.C. § 12181 et seq.,

(“AMERICANS WITH DISABILITIES ACT” or “ADA”) and alleges:

                               JURISDICTION AND PARTIES

       1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181, et seq., (hereinafter referred to as the

“ADA”). This Court is vested with original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

       2.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b).

       3.      Plaintiff, DENNIS TOOLEY (hereinafter referred to as “MR. TOOLEY”), is a

resident of the State of Indiana in Johnson County.




                                                1
Case 1:18-cv-03948-TWP-DLP Document 1 Filed 12/14/18 Page 2 of 5 PageID #: 2



           4.        Plaintiff, MR. TOOLEY, is a qualified individual with a disability under the

ADA. MR. TOOLEY suffers from Multiple Sclerosis, which causes severe nerve damage and

affects his ability to walk and stand.

           5.       Due to his disability, Plaintiff MR. TOOLEY is substantially impaired in several

major life activities and requires the use of mobility aids including a wheelchair, walker and/or a

cane depending on his level of pain and fatigue on a daily basis. 1

           6.       Defendant, ERJ DINING IV, LLC, (hereinafter referred to as “Defendant”), is a

Kentucky Limited Liability Company registered to do business in the State of Indiana. Upon

information and belief, Defendant is the owner, lessee, and/or operator of the real property and

improvements, which is the subjects of this action, to wit: the “Property” known as Chili’s Bar &

Grill, generally located at 1281 N. U.S. 31, Greenwood, IN 46142-4501. Defendant is

responsible for complying with the obligations of the ADA.

           7.       All events giving rise to this lawsuit occurred in the Southern District of Indiana.

                            COUNT I - VIOLATION OF TITLE III OF THE
                              AMERICANS WITH DISABILITIES ACT

           8.       Plaintiff realleges and reavers the preceding paragraphs as if they were expressly

restated herein.

           9.       The Property, a restaurant, is open to the public and provides goods and services

to the public.

           10.      Plaintiff MR. TOOLEY has visited the Property numerous times over the past two

years and attempted to utilize the goods and services offered at the Property. MR. TOOLEY

plans to return to the Property in the near future.


1
    Mr. Tooley is capable of walking short distances without assistance on good days.

                                                           2
Case 1:18-cv-03948-TWP-DLP Document 1 Filed 12/14/18 Page 3 of 5 PageID #: 3



       11.     While at the Property, MR. TOOLEY experienced serious difficulty accessing the

goods and utilizing the services due to the architectural barriers discussed herein.

       12.     MR. TOOLEY continues to desire to visit the Property, but fears that he will

again encounter serious difficulty and safety hazards due to the barriers discussed herein which

still exist. Furthermore, but for the barriers to access described herein, Plaintiff would visit the

Property more often.

       13.     Defendant is in violation of 42 U.S.C. § 12181 et seq. and 28 C.F.R. § 36.302 et

seq. and is discriminating against the Plaintiff due to, but not limited to, its failure to provide

and/or correct, the architectural barriers to access below, which were personally encountered by

and hindered Plaintiff’s access to the Property:

               A.      Plaintiff encountered four (4) inaccessible parking spaces designated for

                       disabled use due to built-up curb ramps protruding into the parking spaces

                       and their access aisles and excessive slopes within the spaces.

               B.      Plaintiff encountered inaccessible parking spaces designated for disabled

                       use due to inaccessible signage which is provided too low where is may be

                       obstructed by parked vehicles.

               C.      Plaintiff encountered one (1) inaccessible parking space designated for

                       disabled use which lacks any access aisle for disabled loading and

                       unloading and also lack any signage to identify it as exclusively for

                       disabled use.

               D.      Plaintiff encountered inaccessible curb ramps at the front of restaurant due

                       to excessive slopes and steep side flares.



                                                   3
Case 1:18-cv-03948-TWP-DLP Document 1 Filed 12/14/18 Page 4 of 5 PageID #: 4



       14.     Plaintiff has visited the entire public premises described herein and encountered

numerous barriers throughout. The barriers described above represent a sample of said barriers

to access. Only after a full inspection is performed by an expert can all barriers be readily

identified and catalogued.

       15.     Independent of his intent to return as a patron to the Properties, Plaintiff

additionally intends to return to the Property as an ADA tester to determine whether the barriers

to access stated herein have been remedied.

       16.     Removal of the barriers to access located on the Property is readily achievable,

reasonably feasible and easily accomplishable without placing an undue burden on Defendant.

       17.     Removal of the barriers to access located on the Property would allow Plaintiff to

fully utilize the goods and services located therein.

       18.     The Plaintiff has been obligated to retain undersigned counsel for the filing and

prosecution of this action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs, and

expenses paid by Defendant.

                                     PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff demands judgment against Defendant, and requests the

following injunctive and declaratory relief:

       A.      That the Court declares that the Property owned, leased and/or

               operated by Defendant is in violation of the ADA;

       B.      That the Court enter an Order directing Defendant to alter its

               facility to make it accessible and useable by individuals with

               disabilities to the full extent required by Title III of the ADA;



                                                  4
Case 1:18-cv-03948-TWP-DLP Document 1 Filed 12/14/18 Page 5 of 5 PageID #: 5



      C.     That the Court enter an Order directing Defendant to evaluate and

             neutralize its policies and procedures towards persons with

             disabilities for such reasonable time so as to allow Defendant to

             undertake and complete corrective procedures.

      D.     That the Court award reasonable attorneys’ fees, costs (including

             expert fees), and other expenses of suit, to the Plaintiff; and

      E.     That the Court award such other and further relief as it deems

             necessary, just and proper.

Dated: December 13, 2018.

                                            Respectfully Submitted,


                                    By:     Louis I. Mussman           .
                                            Louis I. Mussman, Esq.
                                            Bar No. 597155
                                            Ku & Mussman, P.A.
                                            18501 Pines Blvd, Suite 209-A
                                            Pembroke Pines, FL 33029
                                            Tel: (305) 891-1322
                                            Fax: (305) 891-4512
                                            Louis@KuMussman.com

                                            and

                                            Eric C. Bohnet, Esq.
                                            Attorney No. 24761-84
                                            Attorney at Law
                                            6617 Southern Cross Drive
                                            Indianapolis, Indiana 46237
                                            Tel: (317) 750-8503
                                            ebohnet@gmail.com




                                                5
